Title: James Madison to Richard Cutts, 29 March 1831
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar. 29. 1831
                            
                        
                         
                        Yours of the 25th. with the articles it refers to came duly to hand. And that of the 4th. supposed to be lost
                            has also made its appearance. What has been the upshot, or is the present condition, of the suit in Chancery? and what a
                            suitable fee to Genl. Jones to whom it has been a troublesome one? I thank you for the steps taken for ensuring the House.
                            With cordial respects & salutations
                        
                        
                            
                                James Madison
                            
                        
                    